United States Securities and Exchange Commission Washington, D.C.20549 Form N-CSR Certified Shareholder Report of Registered Management Investment Companies 811-10625 (Investment Company Act File Number) Federated Core Trust II, L.P. (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant's Telephone Number) John W. McGonigle, Esquire Federated Investors Tower 1001 Liberty Avenue Pittsburgh, Pennsylvania 15222-3779 (Name and Address of Agent for Service) (Notices should be sent to the Agent for Service) Date of Fiscal Year End: 11/30/2010 Date of Reporting Period: 11/30/2010 Item 1.Reports to Stockholders Emerging Markets Fixed Income Core Fund A
